723 N.W.2d 900 (2006)
Patricia A. SPOOR, Personal Representative of the Estate of James J. Lewis, Plaintiff-Appellant,
v.
Jeffrey CHUHRAN, Joseph Cicchelli, Jeremy Kastl, Keven Kastl, and Dorie R. Kastl, Defendants-Appellees, and
Annette Jones and Michael R. Jones, Defendants.
Docket No. 131668. COA No. 258497.
Supreme Court of Michigan.
November 30, 2006.
On order of the Court, the application for leave to appeal the June 8, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.